UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6584


JAMES MATTHEWS,

                      Petitioner – Appellant,

          v.

LEVERN COHEN,

                      Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Mary G. Lewis, District Judge.
(4:12-cv-01407-MGL)


Submitted:   August 29, 2013                 Decided:   September 4, 2013


Before DUNCAN, AGEE, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Matthews, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James Matthews seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

dismissing       his        28     U.S.C.    §       2254    (2006)     petition      without

prejudice.       The order is not appealable unless a circuit justice

or    judge   issues        a     certificate        of     appealability.       28    U.S.C.

§ 2253(c)(1)(A) (2006).               A certificate of appealability will not

issue     absent       “a        substantial     showing        of     the   denial    of   a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2006).                When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating           that    reasonable      jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                    Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El       v.   Cockrell,       537    U.S.   322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Matthews has not made the requisite showing.                              Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We    dispense     with      oral     argument        because     the    facts   and   legal



                                                 2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3